Judgment unanimously affirmed. Memorandum: The verdict of the jury was amply supported by the evidence, and there was nothing in the conduct of the trial that would warrant a reversal of the judgment of conviction. An inculpatory statement of the defendant, made to the police the day after the commission of the crime charged, was admitted without any objection by the defendant or any assertion by him as to voluntariness, and the trial court did not charge the jury on the question. In such a situation there is no issue to be passed on that would require a confession-voluntariness hearing. (People v. Huntley, 15 N Y 2d 72.) (Appeal from judgment of Monroe County Court convicting defendant of assault second degree.)
Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.